Citation Nr: 1400255	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran, also referred to as the appellant, served on active duty from February 1983 to February 2003, to include service in Southwest Asia from October 1990 to April 1991. 

The claim for adjudication herein was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2010, the Veteran appeared at the RO and presented testimony at a hearing before the undersigned Acting Veterans Law Judge with respect to, among other issues, the increased rating claim remaining on appeal.  Transcripts from that hearing, and a hearing conducted by Decision Review Officer at the RO in August 2007 with respect to the claim remaining on appeal, are of record.  

The case was remanded by the Board in July 2010, and pursuant to the development requested therein, a December 2011 decision by the Appeals Management Center (AMC) granted the claims for service connection for migraine headaches, back pain and (by way of adding disability attributed to chronic fatigue to the rating assigned for posttraumatic stress disorder, and increasing the rating for this disability to 70 percent based on such disability) chronic fatigue syndrome that were remanded by the Board.  As such, that portion of the appeal with respect to the claims for service connection that were remanded has been granted in full.   

With respect to the additional matter remanded by the Board in July 2010, the claim for an increased rating for residuals of a left ankle sprain, this claim was granted to the extent that the rating for such disability was increased to 10 percent effective from (the date of which was determined by the RO and AMC) the date of the claim for increase by a December 2011 rating decision.  However inasmuch as one or more higher ratings for the service-connected left ankle disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, there remains for consideration, as the matter is set forth on the title page, entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  For the entirety of the appeal period, residuals of a left ankle sprain have resulted in painful motion.  

2.  At no time during the appeal period have residuals of a left ankle sprain resulted in severe limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for residuals of a left ankle sprain are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Regarding claims for increased ratings such as the one remaining on appeal in the instant case, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim for an increased rating on appeal.  Specifically, a February 2006 letter, sent prior to the initial unfavorable July 2006 rating decision which denied this claim, provided general information concerning the evidence and information necessary to substantiate the increased rating claim on appeal, as well as the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  

A subsequent letter dated in May 2007 advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Finally, the Veteran was issued a May 2008 letter that referenced the decision in Vazquez-Flores and provided specific information, including relevant rating criteria, concerning the evidence and information necessary to substantiate the claim for an increased rating for the ankle disability on appeal, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2007 and May 2008 letters were followed by readjudication of the increased rating claim on appeal by way of supplemental statements of the case (SSOCs) issued in July 2008 and, most recently, December 2011.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice contained in the March 2007 and May 2008 letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was afforded VA examinations, most recently in August 2010, to evaluate the severity of the service-connected disability on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left ankle disability as they included interviews with the Veteran, a review of the record, and full physical examinations addressing the relevant rating criteria.  The August 2010 examination was otherwise in substantial compliance with the instructions of the August 2010 remand such that another remand, with the additional delay that would result, is not indicated.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally and as previously noted, in February 2010, the Veteran was provided an opportunity to set forth his contentions with respect to the increased rating claim remaining on appeal at a hearing before the undersigned Acting Veterans Law Judge, and he also presented testimony with respect to this increased rating claim at a hearing conducted by a Decision Review Officer at the RO in August 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: 1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during theses hearings, the DRO and Veterans Law Judge noted the issue that remains on appeal.  Also, information was solicited regarding the nature and severity of the left ankle disability at issue.  Therefore, with respect to the issue adjudicated herein, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the transcripts from these hearings do not refer to the existence of any relevant evidence that might be available that is not already of record.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim adjudicated herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been fulfilled.  

Based on the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this issue in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Under 38 C.F.R. § 4.71 Plate II, full motion of the ankle is to dorsiflexion of 20 degrees and plantar flexion is to 45 degrees.  

Moderate limitation of the motion warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Marked limitation of ankle motion warrants a 20 percent rating.  Id.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

Summarizing the pertinent evidence with the above criteria in mind, the Board notes that the Veteran was treated during service for a left ankle sprain and service connection for residuals of a left ankle sprain was granted by a March 2003 rating decision.  A noncompensable rating was assigned under DC 5271.  Pertinent evidence to this determination included the reports from a January 2003 VA examination of the left ankle that showed 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no swelling, tenderness, or inflammation.

Thereafter, the pertinent evidence includes reports from a December 2005 VA examination, at which time the Veteran reported episodic ankle pain and weakness, stiffness, and swelling but no locking.  Flare-ups, to a level of 10/10 in severity, were said to be precipitated by twisting of the ankle and prolonged walking.  Such flare-ups were said to occur three times a month and last approximately 10 minutes.  The flare-ups were said to not impair the Veteran's ability to perform daily functional activities.  It was noted that the Veteran was currently unemployed but that the flare-ups did slightly impair his ability to perform his job when he was employed as a mechanic instructor due to difficulty climbing up and down from vehicles.  The physical examination showed full motion in the left ankle with no pain or further limitations with repetitive motion.  There was also no tenderness 

At a March 2006 VA examination, the Veteran reported occasional discomfort in the left ankle as well as instability when walking on uneven surfaces.  Treatment was said to consist of ibuprofen, rest, and activity modifications as needed that provide some relief.  Upon physical examination, the Veteran walked with a normal posture and balance.  There was no evidence of callosities, breakdown, or unusual shoe wear pattern.  No tenderness was demonstrated and the Veteran was able to rise and walk on his heels and toes and stand on one foot without discomfort.  Motion testing showed 20 degrees of dorsiflexion and 45 degrees of plantar flexion with no evidence of discomfort, loss of mobility or functioning, or instability.  Reference was made to an essentially normal ankle x-ray in November 2005.  The examiner stated that there were no additional limitations due to pain, fatigue, lack of endurance, or incoordination.  

Reports from a February 2007 VA examination included the assessment that the disability associated with his left ankle sprain had been stable since the March 2006 VA examination.  Motion in the left ankle was full with increased pain at the end of inversion.  There was no further limitation of motion or pain with repetitive motion.  No tenderness in the left ankle was demonstrated.  

At his August 2007 hearing before a Decision Review Officer, that Veteran asserted that due to pain and having to wear an ankle brace, he was entitled to an increased rating for his service connected left ankle sprain residuals.  He testified that he had stiffness in his left ankle and that at times the ankle had given way when he did not wear his brace.  During the February 2010 hearing before the undersigned, the Veteran testified that he had pain and instability in his left ankle and that he felt the condition in his left ankle had worsened since his February 2007 VA examination. 

The reports from the most recent VA examination of the left ankle in August 2010, which document that the claims file was reviewed, showed the Veteran reporting  frequent rolling of the ankle as well as spontaneous pain and a "needles" sensation from time to time.  It was noted that the condition had progressively worsened since its onset and that treatment included an ankle brace with fair results.  Symptoms were said to not include any deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, or effusion.  The Veteran was said to have left ankle symptoms of giving way, pain, stiffness, decreased speed of joint motion, and tenderness as well as flare-ups of moderate joint disease occurring for hours on a weekly basis precipitated by excessive walking.  The Veteran indicated that the effect of the flare-ups was to "stop activity."  He was said to be able to stand for 15 to 30 minutes and walk for 1 to 3 miles.  It was noted that the Veteran used his brace intermittently but frequently.  

Upon physical examination in August 2010, the Veteran was observed to walk with a normal gait with no instability, tendon abnormality, or angulation.  Range of motion testing showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees  with no objective evidence of pain.  Repetitive motion resulted in no objective evidence of pain or any additional limitations.  There was no joint ankylosis, and reference was made to a negative x-ray in August 2007.  The examiner noted that the Veteran was currently employed fulltime working on electronic boxes on tanks and that he had not lost any work during the prior 12 months.  In rendering the diagnosis, it was noted that there was a "[n]ormal exam" of the left ankle, but that the left ankle disability resulted in mild effects in the ability to exercise and engage in sports.  

Review of the VA outpatient treatment reports does not reflect any pertinent disability that differs significantly in kind or degree from that described on the VA examination reports set forth above.  

Following the August 2010 VA examination, and while noting that this examination  was normal and that moderate limitation of ankle motion (so as to warrant a 10 percent rating under DC 5271) was not shown, the AMC, as indicated, increased the rating for residuals of a left ankle sprain to 10 percent, effective from the claim for increase.  The stated basis for this rating increase was that the record demonstrated painful motion so as to warrant, pursuant to 38 C.F.R. § 4.59, the minimum rating of 10 percent under DC 5271.  

Applying the pertinent legal criteria to the facts summarized above, while the range of motion findings set forth above (demonstrating full motion) do not support even the minimum, compensable rating under DC 5271, there are some clinical records that reflect complaints of pain, and the Veteran has submitted sworn testimony referencing pain associated with his service connected left ankle disability.  Thus, the Board finds the 10 percent rating assigned from the date of claim to be appropriate under 38 C.F.R. § 4.59, even given the absence of arthritis.  See Burton, supra.  However, no higher rating is assignable, to include under any of the diagnostic codes pertaining to disability of the ankle other than DC 5271 codified at DCs 5270-5274.  In this regard, as there is no clinical evidence of ankylosis, or contention that such exists, a higher rating cannot be assigned under DC 5270 (ankylosis) or DC 5272 (ankylosis of the subastragalar or tarsal joint).  As it is also not shown or contended that the there is malunion of the os calcis or astragalus or that there has been an astragalecotmy, increased compensation cannot be assigned under DCs 5273 or 5274, respectively.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  
 
In short and based on the analysis above, the rating criteria for compensation in  excess of 10 percent for residuals of a left ankle sprain are not met.  In this regard, entitlement to increased compensation on the basis of a staged rating for discrete periods of times has been considered but has not been demonstrated.  See Hart, supra.  

In making its rating determinations above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left ankle disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for residuals of his left ankle sprain.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left ankle disability at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ankle disability with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which the Veteran's left ankle disability is rated as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected left ankle disability.  There are no additional symptoms of this disability.

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left ankle disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left ankle disability is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447(2009), in which the Court held that a claim for total disability rating for compensation  based on individual unemployability (TDIU) is part of an  increased rating claim when such claim is expressly raised  by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

During the course of the appeal, with respect to the claim for an increased rating for residuals of a left ankle sprain, a claim for TDIU was considered and denied by the RO in the July 2006 rating decision which gave rise to the appeal of the issue decided herein.  The Veteran did not file a notice of disagreement with respect to that aspect of the July 2006 rating decision that denied the claim for TDIU, and such adjudication thus reflects the permissive bifurcation of the claim for an increased rating for residuals of a left ankle sprain from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315(2006) acknowledging that the Board can bifurcate a claim and  address different theories or arguments in separate  decisions); Holland v. Brown, 6 Vet. App. 443, 447(1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-rating claim).  Moreover, while  acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection  claims.  Id. at 315.  Given the foregoing, the Board  concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim for TDIU and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for residuals of a left ankle sprain; as such, the benefit of the doubt doctrine is not applicable and entitlement to such an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.   


ORDER

A disability rating greater than 10 percent for residuals of a left ankle sprain is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


